DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation “The method of claim 5”. It is indefinite which claim that claim 5 is dependent on. For the purposes of this Office Action, the examiner interprets claim 5 to depend on claim 2. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lai  (CN 207489929 U) in view of Mao et al (US 2010/0178559 A1). Hereinafter referred to as Lai and Mao, respectively.
Regarding claim 1, Lai discloses a method of manufacturing a pouch-type battery cell (“power battery cover 3 can be manufactured in the following steps” paragraph 28), comprising:
preparing an electrode assembly (“power battery cover, comprising … a winding core” paragraph 14);
preparing an electrode lead of clad metal (“the negative connection piece 322 is copper and aluminum. Or aluminum alloy composite (copper and aluminum are friction welded together)” paragraph 26) to be welded to each of a positive electrode tab formed on the positive electrode plate and a negative electrode tab formed on the negative electrode plate (“the copper end 3221 is facing inward to be able to communicate with the battery core The ear is laser welded” paragraph 26);
laser-welding an end of a negative electrode lead of clad metal to the negative electrode tab (“The ear is laser welded” paragraph 26);
attaching a sealing film to each of the positive electrode lead and the negative electrode lead (“The connecting piece 32 and the cover substrate 31 are sealed by injection molding resin-forming resin insulating member 33, and anodized between the connecting piece 32 and the resin insulating member 33 and between the cover substrate 31 and the resin insulating member 33. An anodized film is formed, and after the phosphoric acid treatment, a corrosion hole is formed under the anodized film layer, and the thermoplastic resin can be well bonded to the cover substrate 31 through the etching hole when the injection molding is performed.” paragraph 39);
packing the electrode assembly in a pouch case after the sealing film is attached (“power battery cover, comprising a battery case, a winding core disposed in the battery case” paragraph 14); and
sealing the electrolyte-injected pouch case (“The connecting piece 32 and the resin insulating member 33, the resin insulating member 33 and the cover substrate 31 are tightly connected” paragraph 40).
Lai does not disclose the electrode assembly including a positive electrode plate, a separation film, and a negative electrode plate;
that the method comprises laser-welding an end of a positive electrode lead of clad metal to the positive electrode tab; and 
injecting an electrolyte into an inside of the electrode assembly-packed pouch case.
However, Mao discloses a method of manufacturing a pouch-type battery cell (“method of manufacturing a battery that may utilize a nickel copper clad tab” [0078]) that comprises preparing an electrode assembly (“battery may be prepared by taking dried positive and negative electrodes so they face one another through a separator, layering an additional separator, winding them into a roll,” [0039]), preparing an electrode lead of clad metal (“an electrode tab (whether for a negative or positive electrode) may include two or more layers that may be formed of any material” [0056]), and packing the electrode assembly in a pouch case (“inserting the roll into a battery casing,” [0039]). Mao teaches that the electrode assembly including a positive electrode plate, a separation film, and a negative electrode plate (“positive and negative electrodes so they face one another through a separator” [0039]), that the method comprises laser-welding an end of a positive electrode lead of clad metal to the positive electrode tab (“an electrode tab (whether for a negative or positive electrode) may include two or more layers that may be formed of any material” [0056] and “The tabs may be connected by methods such as fixedly welding the tabs to the current collector foil through means such as ultrasonic welding, resistance welding, or laser welding” [0043]) and injecting an electrolyte into an inside of the electrode assembly-packed pouch case (“adding an electrolyte” [0039]). Mao further teaches that this method of manufacturing the battery cell forms a structure of the battery cell that increases cell rate capability and capacity at a high rate ([0085]) and in which is most advantageous in high temperature environments as the resistance of the electrode lead increases while the electrochemical impedance, such as ion transport in electrolyte or solid, decreases ([0086]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the method manufacturing a pouch-type battery cell of Lai in view of Mao wherein the electrode assembly includes a positive electrode plate, a separation film, and a negative electrode plate, comprises laser-welding an end of a positive electrode lead of clad metal to the positive electrode tab and injecting an electrolyte into an inside of the electrode assembly-packed pouch case, in order to achieve a battery cell with a structure that increases cell rate capability and capacity of the battery cell at a high rate, which is most advantageous in high temperature environments as the resistance of the electrode lead increases while the electrochemical impedance, such as ion transport in electrolyte or solid, decreases.
Regarding claim 6, modified Lai discloses a pouch-type battery cell (Lai “power battery” paragraph 22) manufactured by the method of claim 1 (as set forth above).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lai  (CN 207489929 U) in view of Mao (US 2010/0178559 A1) as applied to claim 1 above, and further in view of Kawaura et al (US 2009/0242613 A1). Hereinafter referred to as Kawaura.
Regarding claim 2, modified Lai discloses all of the limitations for the method of manufacturing a pouch-type battery cell as set forth in claim 1 above, and wherein preparing the electrode lead includes:
friction-welding copper and aluminum (Lai “copper and aluminum are friction welded together “ paragraph 26).
Modified Lai does not disclose wherein preparing the electrode lead includes:
friction-welding a copper bar and an aluminum bar on a friction welder;
rolling a joined body of the copper car and the aluminum bar into a thin plate; and
cutting the thin plate into a size of the electrode lead, with a copper portion and an aluminum portion arranged on both sides of the joined body.
However, Kawaura discloses a friction welding method (see ABSTRACT), and is therefore analogous art to Lai as copper and aluminum are friction welded together to prepare the electrode lead made of clad metal (Lai paragraph 26). Kawaura teaches that the friction-welding involves metal round bars on a friction welder (“friction welding apparatus 1 includes … a first holder 2 ( spindle unit) and a second holder 3 … The first holder 2 has a chuck 2A for removably holding a first workpiece Wl in the form of a round bar … Likewise, the second holder 3 has a chuck 3A for removably holding a second workpiece W2 in the form of a round bar.” [0016]). Kawaura teaches that the round bar form involves fiber flows, or flow of metal structure, that extend axially, and then extends radially and circumferentially after friction-welding takes place ([0024]), which is a region of contact of the two metal bars where microscopic hardness is distinctly changed ([0029]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the method of modified Lai in view of Kawarua wherein preparing the electrode lead includes friction-welding a copper bar and an aluminum bar on a friction welder in order to achieve fiber flows, or flow of metal structure, that extend axially, and then extends radially and circumferentially after friction-welding is done, which is a region of contact of the two metal bars where microscopic hardness is distinctly changed.
Additionally, Mao teaches rolling a joined body of the copper bar and the aluminum bar into a thin plate (“rolling to temper” [0053] where “the tabs may be comprised of rectangular strips” [0042]); and
cutting the thin plate into a size of the electrode lead, with a copper portion and an aluminum portion arranged on both sides of the joined body (“The strip may then be cut” [0053]).
Mao further teaches that rolling may be provided to create a final reduction of the metal thickness, to produce a specified temper and/or thickness as desired, and that cutting obtains specified dimensions ([0053]).
Therefore, it would have also been obvious for the person of ordinary skill to modify the method of modified Lai in view of Mao wherein preparing the electrode lead includes rolling a joined body of the copper bar and the aluminum bar into a thin plate and cutting the thin plate into a size of the electrode lead, with a copper portion and an aluminum portion arranged on both sides of the joined body, in order to achieve means for final reduction of the metal thickness, to produce a specified temper and/or thickness as desired, and specified dimensions of the electrode lead.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lai  (CN 207489929 U) in view of Mao (US 2010/0178559 A1) and Kawaura (US 2009/0242613 A1) as applied to claim 2 above, and further in view of Kim et al (KR 102034011 B1). Hereinafter referred to as Kim.
Regarding claim 3, modified Lai discloses all of the limitations for the method as set forth in claim 2 above, but does not disclose wherein the friction-welding includes:
mounting each of the copper bar and the aluminum bar on a chuck of the friction welder;
first rotating the copper bar and the aluminum bar in opposite directions at 1,600rpm to 2,200rpm; and
joining the copper bar and the aluminum bar by pressing the copper bar and the aluminum bar to each other with a force of 7tons to 20tons for a predetermined time while rotating the copper bar and the aluminum bar in the opposite directions.
However, Kim discloses a method of manufacturing a busbar ([0036]) that includes friction welding ([0041]) a copper bar and an aluminum bar (“the first conductor is rod-shaped aluminum, and the second conductor is rod-shaped copper” [0038]). Kim teaches wherein the friction-welding includes mounting each of the copper bar and the aluminum bar on a chuck of the friction welder (“the first conductor and the second conductor are mounted in the friction welding machine” [0043]), first rotating the copper bar and the aluminum bar in opposite directions at 1,600rpm to 2,200rpm (“rotating the material at 1600-2200rpm per minute” [0042] where “the first conductor and the second conductor are rotated in opposite directions with each other by the rotational force” [0043]), and joining the copper bar and the aluminum bar by pressing the copper bar and the aluminum bar to each other with a force of 7tons to 20tons for a predetermined time while rotating the copper bar and the aluminum bar in the opposite directions (“pressing again in the range of 7-20ton” [0042]). Kim further teaches that the rotation of the bars in respective opposite directions increases the relative speed caused by the sum of the rotation speeds of the copper and aluminum bars so that an effect of braking is provided by reducing the inertial force between the bars ([0043]), that the disclosed rotating speed range generates friction heat in a range of 1000-1400 ºC ([0042]), and that the disclosed contact force range achieves welding by plastic deformation between the copper and aluminum bars ([0042]).
Therefore it would have been obvious for a person of ordinary skill in the art to modify the method of modified Lai in view of Kim wherein the friction-welding includes: mounting each of the copper bar and the aluminum bar on a chuck of the friction welder; first rotating the copper bar and the aluminum bar in opposite directions at 1,600rpm to 2,200rpm; and joining the copper bar and the aluminum bar by pressing the copper bar and the aluminum bar to each other with a force of 7tons to 20tons for a predetermined time while rotating the copper bar and the aluminum bar in the opposite directions, in order to achieve a method with a braking effect by reducing the inertial force between the oppositely rotating bars, a generation of friction heat between 1000-1400 ºC, and welding by plastic deformation.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lai (CN 207489929 U) in view of Mao (US 2010/0178559 A1), Kawaura (US 2009/0242613 A1), and Kim (KR 102034011 B1) as applied to claim 3 above, and further in view of Nakaya et al (WO 2020/017514 A1 where citations below refer to English equivalent US 2021/0291294 A1). Hereinafter referred to as Nakaya.
Regarding claim 4, modified Lai discloses all of the limitations for the method as set forth in claim 3 above, but does not disclose wherein the friction-welding includes:
second rotating the joined body of the copper bar and the aluminum bar in one direction; and
removing weld beads from the joined body by bringing a bead removal blade on an outer surface of a side of the rotating joined body and moving the bead removal blade to an opposite side thereof.
However, Nakaya discloses preparing a workpiece that includes friction-welding (“a function of joining a first workpiece W1 and a second workpiece W2 by friction-welding” [0015]) that includes mounting a first workpiece and a second workpiece on a chuck of the friction welder ([0017]), first rotating the two workpieces in opposite directions (“the first spindle 3 a and the second spindle 3 b may be rotated in opposite directions” [0029]), and joining the two workpieces by pressing them to each other to produce a joined body (“when the second workpiece W2 is pressed against the first workpiece W1, the pressing force required for the friction-welding can be obtained, thereby allowing the first workpiece W1 and the second workpiece W2 to be smoothly friction-welded” [0035] … “into a joined workpiece W3” [0038]). Nakaya teaches wherein the friction-welding includes: second rotating the joined body of the copper bar and the aluminum bar in one direction (“while rotating the first spindle 3a and the second spindle 3b in the same direction at the same rotation speed” [0039]); and removing weld beads from the joined body by bringing a bead removal blade on an outer surface of a side of the rotating joined body (“blade portion 10a of the tool 10 can be pressed against the burr B of the joined workpiece W3” [0039] in “the feeding direction ( Z - axis direction )” [0023]) and moving the bead removal blade to an opposite side thereof (“tool 10 is mounted on the moving means 11 and adapted to be driven by the moving means 11 to move at least in the cutting direction ( X - axis direction” [0023]). Nakaya further teaches that these steps included in the method removes burrs formed on the joined body without attaching and detaching the joined body from the chuck of the friction welder so that the machining subjected on the joined body can be carried out continuously after the friction-welding, making it possible to reduce the machining time ([0039]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the method of modified Lai in view of Nakaya wherein the friction-welding includes: second rotating the joined body of the copper bar and the aluminum bar in one direction; and removing weld beads from the joined body by bringing a bead removal blade on an outer surface of a side of the rotating joined body and moving the bead removal blade to an opposite side thereof, in order to achieve a means for removing burrs formed on the joined body without attaching and detaching the joined body from the chuck of the friction welder so that the machining subjected on the joined body can be carried out continuously after the friction-welding, making it possible to reduce the machining time.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Lai  (CN 207489929 U) in view of Mao (US 2010/0178559 A1) and Kawaura (US 2009/0242613 A1) as applied to claim 2 above, and further in view of Kim (KR 102034011 B1) and Mennucci et al (US 2017/0298493 A1). Hereinafter referred to as Kim and Mennucci, respectively.
Regarding claim 5, modified Lai discloses all of the limitations for the method as set forth in claim 2 above, but does not disclose wherein the rolling includes:
first rolling the joined body inserted into a roller into a thin plate with a predetermined uniform thickness; and
second rolling the joined body to allow the copper portion of the thin plate to be thinner than the aluminum portion.
However, Kim discloses a method of manufacturing a busbar ([0036]) that includes friction welding ([0041]) a copper bar and an aluminum bar (“the first conductor is rod-shaped aluminum, and the second conductor is rod-shaped copper” [0038]). Kim teaches wherein the rolling includes: first rolling (“S320” [0055]) the joined body inserted into a roller into a thin plate with a predetermined uniform thickness (“first and second conductors friction-welded to the press device “ [0055]) and a second rolling the joined body (“S330 … tempering” [0058]), and that the first rolling functions to mold the joined body where weakening of the bonding force between the copper and the aluminum bar is prevented ([0056]) and the second rolling molds the joined body into a desired size and shape ([0060]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the rolling step of the method of modified Lai in view of Kim wherein the rolling includes first rolling the joined body inserted into a roller into a thin plate with a predetermined uniform thickness; and second rolling, in order to achieve a step that molds the joined body and prevents a weakening of the bonding force between the copper bar and the aluminum bar and a step that molds the joined body into a desired size and shape.
Furthermore, Mennucci discloses a method of producing cladding materials built for use in connecting materials in cathodes and anodes (see ABSTRACT). Mennucci teaches a copper portion of a thin plate to be thinner than an aluminum portion of the thin plate (“between 10 % to 50 % copper ratio by thickness” [0031], or “approximately 76 % of the copper 3020 in aluminum 3010” [0057]), and that this configuration isolates the copper portion of the thin plate ([0059]) so that the copper portion is properly arranged to facilitate laser welding ([0032]).
Therefore, it would have been obvious for the person of ordinary skill in the art to then modify the second rolling of the joined body of modified Lai in view of Mennucci wherein the copper portion of the thin plate is to be thinner than the aluminum portion, in order to isolate the copper portion of the thin plate from the aluminum portion so that it can be used to facilitate laser welding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721